Citation Nr: 1038120	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  08-38 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
previously denied claim of entitlement to service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from April 1952 to June 1952 in 
the United States Air Force; from February 1954 to January 1956 
in the United States Marine Corps; and from December 1990 to May 
1991 in the United States Army.  During his final period of 
active duty, he was deployed to Southwest Asia from February 1991 
to May 1991 in support of Operation Desert Storm. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2008 rating decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the Veteran's application to reopen 
his previously denied claim of entitlement to service connection 
for bilateral hearing loss for failure to submit new and material 
evidence.

In April 2010, the Veteran and his spouse, accompanied by the 
Veteran's representative, appeared at the RO to submit evidence 
and oral testimony in support of the hearing loss claim before 
the undersigned traveling Veteran's Law Judge.  A transcript of 
this hearing has been obtained and associated with the Veteran's 
claims file for consideration by the Board.

At the April 2010 hearing before the Board, the Veteran presented 
statements indicating that he was also seeking service connection 
for tinnitus.  As this issue has not been adjudicated, it is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The Cleveland, Ohio, VA Regional Office denied the Veteran's 
original claim of entitlement to service connection for bilateral 
hearing loss in a final February 1999 rating decision.  

2.  Determining that new and material evidence had not been 
submitted by the Veteran, the Cleveland, Ohio, VA Regional Office 
denied his application to reopen his previously denied claim of 
entitlement to service connection for bilateral hearing loss in a 
final May 2002 rating decision.  

3.  Evidence received since the May 2002 rating decision that 
denied the Veteran's application to reopen his claim of 
entitlement to service connection for bilateral hearing loss is 
not duplicative of evidence previously submitted and the evidence 
relates to an unestablished fact necessary to substantiate this 
claim.

4.  The Veteran's bilateral hearing loss pre-existed his entry 
into his third period of active duty in December 1990 and 
underwent a permanent increase in severity during this period of 
active duty. 


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of entitlement to 
service connection for bilateral hearing loss are met, and the 
claim is reopened for a de novo review.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.156 (2010).

2.  The Veteran's pre-existing bilateral hearing loss was 
permanently aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1153, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304(b), 3.306, 3.385 
(2010).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

As will be further discussed below, the Board is reopening the 
Veteran's claim for a de novo review on the merits and granting 
service connection for bilateral hearing loss.  As the appeal is 
being granted in full, the Board finds that any error that may 
exist with regard to the application of the Veterans Claims 
Assistance of Act of 2000 (VCAA) (Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009)) on this claim is rendered 
moot by this completely favorable decision.  See 38 U.S.C. §§ 
5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009); 
Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
Therefore, there is no need to engage in any analysis with 
respect to whether the requirements of the VCAA have been 
satisfied concerning the claim on appeal.

Factual background and analysis: new and material evidence

In general, unappealed rating decisions of the RO and the Board 
are final.  See 38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002 & 
Supp. 2009).  In order to reopen a claim there must be added to 
the record "new and material evidence."  See 38 U.S.C.A. § 5108 
(West 2002 & Supp. 2009).  New evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 3.156 
(2009).  

The law provides that new and material evidence necessary to 
reopen previously and finally disallowed claims must be secured 
or presented since the time that the claims were finally 
disallowed on any basis, not only since the time the claims were 
last disallowed on the merits.  See Evans v. Brown, 9 Vet. App. 
273, 285 (1996).

38 C.F.R. § 3.156(a), which defines new and material evidence, 
requires that evidence raise a reasonable possibility of 
substantiating the claim in order to be considered "new and 
material," and defines material evidence as evidence, that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  See 38 C.F.R. § 3.156(a) (2009).  The credibility of the 
evidence is presumed for the purpose of reopening.  See Justus 
v. Principi, 3 Vet. App. 510 (1992).  

The Veteran seeks to reopen his previously denied and final claim 
of entitlement to service connection for bilateral hearing loss.  
His original claim for VA compensation for this disability was 
denied in a February 1999 decision of the Cleveland, Ohio, VA 
Regional Office, which was not timely appealed and became final.  
The February 1999 rating decision noted that the Veteran's Army 
National Guard service treatment records show that a bilateral 
hearing loss condition was noted on audiological examination in 
September 1990, prior to his activation and entry into active 
duty in December 1990, and concluded that there was no objective 
evidence of aggravation of his pre-existing hearing loss by 
active service.  The Veteran's post-active duty audiological 
records from the Army National Guard and from VA and private 
sources show objective findings of the existence of a chronic 
bilateral hearing loss disability to the present time.  

In August 2001, the Veteran attempted to reopen his claim for VA 
compensation for bilateral hearing loss, but his application was 
denied for failure to submit new and material evidence in a May 
2002 rating decision of the Cleveland, Ohio, VA Regional Office.  
This decision was not timely appealed and became final.

In connection with the current claim to reopen, which was filed 
by the Veteran in December 2007, he submitted private and VA 
medical records dated from 2008 - 2010 reflecting a current 
diagnosis of bilateral hearing loss.  Significant among these are 
two very brief statements from the same private physician, dated 
December 2008 and April 2010, who presented the essential 
opinion, without any accompanying discussion regarding the 
Veteran's clinical history, that his bilateral hearing loss 
disability was caused by, or was a result of noise exposure 
during military service.  As these clinical opinions are 
sufficient to objectively indicate a nexus between the Veteran's 
current bilateral hearing loss disability and his period of 
active service (notwithstanding the absence of any supportive 
rationale), and as the relationship presented in these opinions 
was not previously considered by VA factfinders in the original 
and final adjudication of the hearing loss claim in February 
1999, and in the subsequent adjudication in May 2002 denying the 
application to reopen this claim, and as the December 2008 and 
April 2010 private medical opinions relate to unestablished facts 
necessary to substantiate the hearing loss claim, the Board finds 
that these opinions are both new and material.  Therefore, the 
claim of entitlement to service connection for bilateral hearing 
loss is reopened for a de novo review on the merits.

Factual background and analysis: entitlement to service 
connection for bilateral hearing loss

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 3.306(b) 
(2009).  

Clear and unmistakable evidence (obvious and manifest) is 
required to rebut the presumption of aggravation where the pre-
service disability underwent an increase in severity during 
service.  This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in severity 
during service on the basis of all the evidence of record 
pertaining to the manifestations of the disability prior to, 
during and subsequent to service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(b).

Impaired hearing is considered a disability for VA purposes when 
the auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater or where the 
auditory thresholds for at least three of these frequencies are 
26 decibels or greater or when speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists because 
of an approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.

The clinical evidence establishes that the Veteran has a chronic 
bilateral hearing loss condition that meets the criteria under 38 
C.F.R. § 3.385 for a disabling condition for purposes of 
eligibility to receive VA compensation.  Objective audiological 
examinations conducted from September 1990 on to the present show 
at least one pure tone threshold at or above 40 decibels, 
bilaterally, at the frequencies of 500, 1000, 2000, 3000, and 
4000 Hertz, with Maryland CNC speech recognition test results, 
where conducted, showing consistent scores of less than 94 
percent in both ears.

The Veteran's service treatment records for his period of active 
duty from February 1954 - January 1956 and on his unsuccessful 
attempt to re-enlist in March 1963, show normal 15/15 hearing, 
bilaterally, on spoken and whispered voice testing.  This was the 
accepted military medical criteria for assessing hearing acuity 
for that era.  Army National Guard audiograms conducted in 1978 
and 1982 also show normal hearing acuity levels that do not meet 
the criteria for hearing loss as a disabling condition under 38 
C.F.R. § 3.385.  Thereafter, hearing levels that met the criteria 
for a disability for VA compensation purposes began appearing on 
National Guard audiological examinations beginning in September 
1990.

The Veteran's Army National Guard records and his oral hearing 
testimony show that he served in an artillery unit where his 
duties placed him in close proximity to artillery guns when they 
were being fired as part of his annual two weeks of active duty 
for training.  The Veteran indicated that although his unit did 
not have much opportunity to fire their guns during the combat 
phase of Operation Desert Storm, he was exposed to loud noise 
from low-flying coalition aircraft that overflew his position 
regularly and from working as a mechanic servicing the transport 
and supply vehicles attached to his unit.  

Audiological evaluation in September 1990 shows that the 
Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
30
25
20
35
LEFT
45
30
25
30
40

The service records show that the Veteran's Army National Guard 
unit was activated for deployment in support of Operations Desert 
Shield and Desert Storm.  His individual period of active duty 
for this period commenced in December 1990.  On audiological 
evaluation conducted in January 1991, immediately prior to the 
Veteran's deployment to Southwest Asia, his pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
10
35
40
LEFT
20
20
20
50
55

This report noted that the Veteran had a hearing loss profile and 
that he was "routinely exposed to hazardous noise" while in the 
course of performing his military duties.

During active duty, the report of an April 1991 audiological 
evaluation shows that the Veteran's pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
35
45
LEFT
15
15
15
50
45

Prior to the Veteran's separation from active duty in May 1991, 
an audiological examination was conducted that shows his pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
35
45
LEFT
15
15
15
50
45

This report noted that the Veteran had a hearing loss profile and 
that he was "routinely exposed to hazardous noise" while in the 
course of performing his military duties.
 
On audiological evaluation during Army National Guard inactive 
reserve service in November 1994, the Veteran's pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
35
45
LEFT
30
10
25
45
40

On audiological evaluation during Army National Guard inactive 
reserve service in March 1995, the Veteran's pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
35
45
LEFT
30
10
25
45
40

With regard to the Veteran's testimony that he was exposed to 
acoustic trauma during active duty from artillery and aircraft 
and vehicle engine noise, the Board finds that his service 
records establish that he served as a vehicle mechanic in an Army 
National Guard artillery unit, and his in-service audiological 
reports specifically note that the Veteran was routinely exposed 
to hazardous noise while in the course of performing his military 
duties.  The Board further finds his testimony to be credible 
regarding his exposure to acoustic trauma from low-flying 
military aircraft while deployed to Southwest Asia in support of 
Operation Desert Storm.

The Board has considered the objective clinical records discussed 
above and finds that they clearly establish that on audiological 
examination in September 1990, a bilateral hearing loss 
disability pre-existed the Veteran's entry into his third period 
of active duty in December 1990 within the meaning of 38 C.F.R. 
§ 3.385, and that subsequent audiograms conducted during active 
duty and thereafter demonstrate a permanent increase in his level 
of impaired hearing, which indicates aggravation of his pre-
existing hearing loss by service.  The Board takes special notice 
that at the frequency of 3000 Hertz, the Veteran's puretone 
thresholds measured 20 decibels in his right ear and 30 decibels 
in his left ear on examination in September 1990, as compared to 
all subsequent in-service and post-service audiograms showing an 
increase in his puretone thresholds to at least 35 decibels in 
the right ear and 45 decibels in the left ear at 3000 Hertz.  
Furthermore, at the frequency of 4000 Hertz, the Veteran's 
puretone thresholds measured 35 decibels in his right ear on 
examination in September 1990, as compared to all subsequent in-
service and post-service audiograms showing an increase in his 
puretone thresholds to at least 40 decibels in the right ear at 
4000 Hertz.  Lastly, although the December 2008 and April 2010 
private physician's opinions directly linking the Veteran's 
bilateral hearing loss to in-service acoustic trauma are broadly 
written and lacking any supportive rationale, they nevertheless 
have sufficient probative value to bolster the Veteran's general 
assertion that his current bilateral hearing loss disability was 
the result of active military service when reviewed in 
conjunction with the clinical evidence indicating aggravation of 
a pre-existing bilateral hearing loss disability during service.  

Therefore, in view of the foregoing discussion, the Board finds 
that the weight of the evidence supports the claim at issue and 
that any doubt that exists will be resolved in the appellant's 
favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Veteran's appeal is 
therefore allowed and the claim of entitlement to service 
connection for bilateral hearing loss is granted.




ORDER

The claim of entitlement to service connection for bilateral 
hearing loss is reopened for a de novo review on the merits. 

Service connection for bilateral hearing loss on the basis of 
aggravation during service is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


